Citation Nr: 9914541	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
cervical spine.

2.  Entitlement to service connection for degenerative 
disease of the lumbar spine, to include involvement of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945 and from May 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

A preliminary review of the record discloses that the veteran 
participated in 28 bombing missions over Europe during World 
War II and that he was captured as a prisoner of war (POW) 
after parachuting from his plane in March 1945.  The veteran 
believes that he injured his cervical and lumbar spine while 
exiting from the plane.

In support of his claim, the veteran has reported ongoing 
treatment at the Marion VA Medical Center, including a POW 
examination performed in 1992 or 1993.  The veteran has also 
reported treatment at the St. Petersburg VA Medical Center, 
as well as the Ft. Myers or Tampa VA Medical Center, in 1991.  
However, it appears that only records from 1994 to the 
present from Marion have been associated with the claims 
file.  The VA is deemed to have constructive knowledge of 
records generated by VA and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error...").

The veteran, on numerous occasions, has provided a history of 
undergoing back surgery in approximately 1955.  This surgery 
was apparently performed at St. Joseph Hospital, for which 
the veteran provided the address in a December 1996 letter to 
the RO.  Moreover, the veteran apparently participated in a 
Veteran Twin Study at the Indiana University Hospital, of 
which only some records are associated with the claims file.  
When the veteran has provided specific information and called 
the records to the attention of the VA, the VA should provide 
assistance in obtaining relevant records from private 
physicians.  Olson v. Principi, 3 Vet.App. 480 (1992); Culver 
v. Derwinski, 3 Vet.App. 292 (1992).

In addition, the Board finds that evidence submitted by the 
veteran raises an inferred claim of entitlement to service 
connection for residuals of brain trauma.  A report from Joe 
C. Christian, M.D., dated December 1995, suggested that a 
recent MRI brain scan showed a small area of old damage.  The 
doctor stated that it could be due to the injury sustained in 
war or due to a stroke, and either could explain the 
veteran's symptoms.  A letter from Bruce L. Miller, M.D., 
stated that an MRI of the veteran's brain dated September 
1995 was abnormal in that there were old areas of infarction 
in the subparietal, putaminal, and periventricular regions.  
There were also white matter lesions compatible with 
hypertensive cerebrovascular disease or with old trauma.  
Moreover, the veteran has provided a history of possible 
stroke to medical providers and it remains unclear whether 
the symptomatology of his left lower extremity is due to his 
back disability or to residuals of brain damage.  
Accordingly, the Board finds that a comprehensive examination 
would be helpful in determining the full extent and etiology 
of the veteran's disabilities.

Finally, in his VA Form 9, the veteran requested a hearing 
before the RO in advance of having his appeal transferred to 
the Board for appellate review.  The veteran then requested 
that the hearing be deferred until he was afforded a 
specialty examination.  An examination was performed in 
January 1998 and, thereafter, the veteran's representative 
apparently contacted him by letter to determine if he still 
desired a hearing.  A notation in the claims file indicated 
that the veteran did not respond.  The Board believes that 
the veteran should be given an opportunity to schedule 
another hearing when all relevant evidence has been acquired.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Marion, St. Petersburg, 
Ft. Myers, and Tampa VA Medical Centers.

2.  The RO should request the veteran to 
identify all places and dates of 
treatment for his back, brain, and lower 
extremity disabilities.  After securing 
authorization from the veteran, the RO 
should obtain and associate any and all 
treatment records with the claims file.  
In particular, the RO should seek records 
from St. Joseph Hospital and Indiana 
University Hospital.

3.  Thereafter, the RO should schedule 
the veteran for examinations of the spine 
and of the brain by physicians trained in 
the appropriate specialties.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiners 
must be provided with the veteran's 
claims file.  The examiners are requested 
to review all pertinent records in the 
claims file, including medical opinions 
of previous VA examiners and private 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
All clinical findings and subjective 
complaints should be reported in detail.  
The examiners are requested to offer 
opinions as to the nature and extent of 
the veteran's current disabilities.  In 
particular, the spinal examination should 
include an opinion as to whether it is at 
least as likely as not that any current 
back disability is related to the 
veteran's in-service injury or otherwise 
related to his period of active service.  
The brain disorders examination should 
include an opinion as to whether it is at 
least as likely as not that any current 
residuals of a brain disorder are related 
to the veteran's in-service injury or are 
related to a subsequent stroke.  All 
opinions must be supported by a written 
rationale and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  In 
addition, the veteran should be afforded 
another opportunity to schedule a hearing 
before the RO before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

